DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 05/07/2021.

Claims 1-27 are presented for examination.

Claims 10-13, 19-20 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 

Claims 1-9, 14-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Kruse et al. (US 2012/0278738), in view of Moyers et al. (US 2017/0195266).

	As to claims 1 and 3, Kruse discloses the invention as claimed, including a method executed by a client computing device for virtual conferencing with embedded collaboration tools (Fig. 11; Fig. 21), the method comprising: 
receiving, by the client computing device, data corresponding to a virtual conference room hosted on a collaboration server and accessible to a plurality of participants on a plurality of client computing devices (¶0071, “a user may wish to upload a file to the WorkSurface device prior to a presentation”; ¶0096, “uploading a presentation via establishing a communicative link”; ¶0102, “a video may be uploaded when a user selects a browse button on GUI 1500, browses files that are accessible to the WorkSurface device or user computing device, and selects a video file to be uploaded”), the virtual conference room comprising: 
a communication wall comprising an embedded audiovisual conference window configured to output an audiovisual stream of at least one participant in the plurality of participants (1104, Fig. 11; ¶0006, “present a multimedia presentation to an audience via the first display”; ¶0038, “configured to display visuals and/or to project audio to an audience. For example, WorkSurface device 102 may be used to share a multimedia presentation with an audience”; ¶0045, “provide visual feedback to participating users of a WorkSurface session. For example, the visual feedback may be ; 
a collaboration wall comprising an embedded collaborative whiteboard, the collaborative whiteboard being configured to propagate edits by any participant to other participants in the plurality of participants (Fig. 25; ¶0034, “a graphical user interface (GUI) including a whiteboard application for use with the interactive and collaborative computing device”; ¶0061, “an interactive whiteboard may be used in an interactive and collaborative environment 100 as a way to display content and annotate content shown on display”; ¶0079, “presenting and altering a presentation on the interactive and collaborative computing device after communicatively linking a user computing device…the presentation may include any suitable content, such as a whiteboard collaborative application”; ¶0092, “an administrator may control settings for the whiteboard application such that users are permitted to make annotations”; ¶0123, “interactive whiteboard application 2502 may include various controls 2504 that may be selected to provide annotative input”); and 
an application wall comprising a plurality of embedded application widgets, wherein each embedded application widget is linked to an application configured to execute on one or more client computing devices in the plurality of client computing devices, and wherein each embedded application widget is configured to receive user input to the linked application and display application output of the linked application (1106, Fig. 11; 1204, 1206, Fig. 12; Fig. 16; 2106, Fig. 21; Figs. 24-25; ¶0060, “configured to display an interface associated with more than one application/program concurrently…if another application/program be accessed during .

Although Kruse discloses virtual conferencing with embedded collaboration tools (Fig. 11), Kruse does not specifically disclose rendering, by the client computing device, a three-dimensional representation of at least a portion of the virtual conference room that is customized for a user of the client computing device based at least in part on one or more user parameters associated with the client computing device. 
However, Moyers discloses rendering, by the client computing device, a three-dimensional representation of at least a portion of the virtual conference room that is customized for a user of the client computing device based at least in part on one or more user parameters associated with the client computing device (Figs. 1-3; Fig. 17; ¶0064, “A “virtual area” (also referred to as an “area,” a “place,” or a “space”) is a representation of a computer-managed space or scene. Virtual areas typically are one-dimensional, two-dimensional, or three-dimensional representations”; ¶0071, “The virtual areas support real time communications between communicants (e.g., text chat, voice, video, application sharing, and file sharing) and provide a persistent historical repository for interactions in the virtual area. Summaries of activities and other events in virtual areas typically are published in real time…”; ¶0085; ¶0095-¶0096; ¶0107, “generates for each virtual area a respective area object that is linked to a variety of different types of information relating to the virtual area. An area object is a data structure that has an identity property that distinguishes it from other meeting objects…”; ¶0115, “the virtual area platform 18 associates with each of respective ones of the area objects one or more of: a zone identifier value identifying the zone in which the respective communicant interaction or other event occurred; one or more communicant identifier values identifying respective ones of the communicants who participated in the respective interaction or other event; and one or more time parameter values associated with the respective interaction or other event”; ¶0124; ¶0142). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kruse to include rendering, by the client computing device, a three-dimensional representation of at least a portion of the virtual conference room that is customized for a user of the client computing device based at least in part on one or more user parameters associated with the client 

As to claim 2, Kruse discloses the method of claim 1, wherein a rendering three-dimensional representation of at least a portion of the virtual conference room that is customized for a user of the client computing device based at least in part on one or more user parameters associated with the client computing device comprises: determining whether the user is authorized for an application wall based at least in part on the one or more user parameters; and either: rendering the communication wall, the collaboration wall, and the application wall based at least in part on a determination that the user is authorized for an application wall; or rendering only the communication wall and the collaboration wall based at least in part on a determination that the user is not authorized for an application wall (¶0038, “WorkSurface device 102 may be configured such that members of the audience may contribute to the presentation”; ¶0085, “logging into the WorkSurface device as an administrator may grant access to various features of the WorkSurface device that may be unavailable to other users of the device”; ¶0062, “The member may interact with the presentation so that the member's interaction is displayed to the audience”). 

As to claim 4, Kruse discloses the method of claim 3, further comprising: detecting, by the client computing device, selection of an embedded application widget in the one or more embedded application widgets; executing, on the client computing device, an application linked to the selected embedded application widget; and rendering, on the user interface of the client computing device, an application interface of the application within the selected embedded application widget, the application interface being configured to receive user input to the linked application and display application output (1106, Fig. 11; 1204, 1206, Fig. 12; Fig. 16; 2106, Fig. 21; Figs. 24-25; ¶0060, “configured to display an interface associated with more than one application/program concurrently…if another application/program be accessed during the presentation, a user may seamlessly switch between applications/programs”; ¶0068; ¶0080, “the input may be directed toward advancing a presentation to a next page or slide, closing a presentation, opening a different application”; ¶0087, “elements 602 may also include an indication of an application in use…icons representing various applications, such as View and Share, Whiteboard, Video Conferencing, Internet Browser, Applications, etc., may be displayed”; ¶0088, “a user may select a particular application element in order to navigate to the associated application”; ¶0097, “receive input from a user to navigate to a start meeting page, a home page, a view share page, a whiteboard program, a video meeting program, an internet browser, and a page for other applications”; ¶0104, “sidebar 1604 may include controls to open an Applications window, a Control Panel window, a Programs and Features window, a File Explorer window, and/or any other suitable windows”; ¶0118, “View and Share window 2302 may enable a presenter to select various elements 2304, which may include files, applications, programs”; ¶0124). 

As to claim 5, Kruse discloses the method of claim 4, further comprising: transmitting, by the client computing device, application output from the linked application to the server (Figs. 24-25; ¶0060, “configured to display an interface associated with more than one application/program concurrently…if another application/program be accessed during the presentation, a user may seamlessly switch between applications/programs”; ¶0121, “Internet browser GUI 2400 may include an internet browser window 2402 that allows a user to browse the internet directly from and/or through a WorkSurface device”; ¶0122; ¶0123). 

As to claim 6, Kruse discloses the method of claim 5, wherein the server is configured to propagate the application output to one or more other client computing devices in the plurality of client computing devices (Figs. 24-25; ¶0060, “configured to display an interface associated with more than one application/program concurrently…if another application/program be accessed during the presentation, a user may seamlessly switch between applications/programs”; ¶0121, “Internet browser GUI 2400 may include an internet browser window 2402 that allows a user to browse the internet directly from and/or through a WorkSurface device”; ¶0122; ¶0123). 

As to claim 7, Kruse discloses the method of claim 4, further comprising: transmitting, by the client computing device, application output from the linked application to a third-party server associated with the linked application (Figs. 24-25; ¶0053, “server 140 may include a WorkSurface-web-server, and as such, may 

As to claim 8, Kruse discloses the method of claim 1, wherein the plurality of embedded application widgets comprise a file sharing application widget corresponding to a file sharing application, the file sharing application being configured to store one or more files associated with each meeting conducted in the virtual conference room in a container corresponding to a meeting identifier of the meeting (¶0051; ¶0053, “file sharing and collaboration”; ¶0090, “a folder may include files that have been uploaded by various users who have established a communicative link with the WorkSurface device…The view and share folder may also contain files that have been annotated during a WorkSurface session”; ¶0118). 

As to claim 9, Kruse discloses the method of claim 1, wherein the virtual conference room comprises a chat interface embedded in each wall and wherein a chat transcript associated with each meeting is stored in a container corresponding to a meeting identifier of the meeting (¶0087; ¶0088, “a user may 

As to claim 14, it is rejected for the same reasons set forth in claim 1 above. In addition, Kruse discloses a client computing device for virtual conferencing with embedded collaboration tools, the client computing device comprising: one or more processors; and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon (¶0039; ¶0044; ¶0049; ¶0127). 

As to claim 15, it is rejected for the same reasons set forth in claim 2 above.

As to claim 16, it is rejected for the same reasons set forth in claim 3 above.

As to claim 17, it is rejected for the same reasons set forth in claim 4 above.

As to claim 18, it is rejected for the same reasons set forth in claim 8 above.

As to claim 21, it is rejected for the same reasons set forth in claim 1 above. In at least one non-transitory computer-readable medium storing computer-readable instructions (¶0039; ¶0044; ¶0049; ¶0127). 

As to claim 22, it is rejected for the same reasons set forth in claim 2 above.

As to claim 23, it is rejected for the same reasons set forth in claim 3 above.

As to claim 24, it is rejected for the same reasons set forth in claim 4 above.

As to claim 25, it is rejected for the same reasons set forth in claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kruse et al. (WO 2012/0149176), Van Wie (US 2013/0283169), Brody et al. (US 2013/0227437), Nelson et al. (US 2016/0330404) disclose method and system for virtual area communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        February 24, 2022